TERRY TERRELL SAMUELS
Reg. No. 19361-424
Federal Correctional Institution

2600 South Second Street REOe a

Post Office Box 5000 VED

Pekin, IL 61555-5000 COT as,
309-346-8588 * 4019

DEFENDANT PRO SE

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
EASTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Crim. No. CR-06-1020-1-LRR

Ve

Hon. Linda R. Reade
United States District Judge

TERRY TERRELL .SAMUELS,

Defendant.

ee ee Nee Ne ee et ee eet ee

 

MOTION FOR REDUCTION OF SENTENCE
PURSUANT TO THE FIRST STEP ACT OF 2018

COMES NOW the Defendant, TERRY TERRELL SAMUELS, pro se, and
respectfully moves the Court for a reduction of sentence pursuant
to Section 404 of the First Step Act of 2018 ("FSA 2018"). The

| FSA 2018 expressly makes the Fair Sentencing Act of 2010
retroactive applicable, and authorizes district courts to reduce
a sentence as if "Sections 2 and 3 of the Fair Sentencing Act of
2010 (Public Law 111-220; 124 Stat. 2372)" were in effect at the
time Defendant's offenses were committed.
I. AUTHORITY
Section 404 - Application of Fair Sentencing Act states:
(a) DEFINITION OF COVERED OFFENSE.--In this
section, the term "covered offense" means a

violation of a Federal criminal statute,
the statutory penalties for which were

Case 2:06-cr-01020-CJW-MAR Document 124 Filed 10/18/19 Page 1 of 7
modified by section 2 or 3 of the Fair
Sentencing Act of 2010 (Public Law 111-220;
124 Stat. 2372), that was committed before
August 3, 2010.
(b) DEFENDANTS PREVIOUSLY SENTENCED.--A
court that imposed a sentence for a covered
offense may, on motion of the defendant, the
Director of the Bureau of Prisons, the
attorney for the Government, or the court,
impose a reduced sentence as if sections 2 and
3 of the Fair Sentencing Act of 2010 (Public
Law 111-220; 124 Stat. 2372) were in effect at
the time the covered offense was committed. ,
It. HISTORICAL FACTS

Defendant was convicted of distribution of 20.24 grams of
cocaine base within 1,000 feet of a protected location after two
or more prior felony drug convictions in violation of 21 U.S.C.
§§ 841 (a) (1), (b) (1) (A), (b) (1) (B), 851 and 860 (Count 1), and
distribution of 19.35 grams of cocaine base within 1,000 feet of
a protected location after two or more prior felony drug
convictions in violation of 21 U.S.C $$ 841(a)(1), (b) (1) (A),

(b) (1) (B), 851 and 860 (Count 2). On November 14, 2007,
Defendant was sentenced to life imprisonment on Counts 1 and 2
which counts were ordered to run concurrently.

The jury found Defendant guilty of distribution of 5 grams
or more of a mixture or substance containing a detectable amount
of cocaine base. Docket Sheet at 51.

At sentencing the Court stated: "The base offense level is a
32. And he is being held responsible for 257.39 grams of cocaine
base, in a range of 150 grams but less than 500 grams of cocaine
base." Sent. Tr. at 17. Pursuant to the Fair Sentencing Act of

2010 Defendant's base offense level was lowered to 28, but he has

a one level enhancement for protected location and a two level

2
Case 2:06-cr-01020-CJW-MAR Document 124 Filed 10/18/19 Page 2 of 7
enhancement pursuant to U.S.S.G. § 3Bl.1(c) for a total offense
level of 31.

The Defendant's offense level was raised to level 37
pursuant to U.S.S.G. § 4Bl.1 due to the fact he was a career
offender. The Court held “bécause the instant offense is
punishable by a statutory maximum term of life imprisonment,
defendant's offense level under the advisory guidelines is
increased to a 37. And defendant is a criminal history category
VI. Under the advisory guidelines, his guideline range of
imprisonment, but for the mandatory life under the statute, but .
for the mandatory life under the statute, would be 360 months to
life." Sent. Tr. at 18.

At the time Defendant was sentenced, only 50 grams of more
of crack was needed to invoke 21 U.S.C. § 841(b) (1) (A). After
the Fair Sentencing Act of 2010 was passed, 280 grams or more of
crack was. need to invoke § 841(b)(1) (A). The Defendant's offense
level is still controlled by the career offender guideline —
because the drug guideline produces a base offense level lower
than the career offender guideline. But, Defendant's statutory
maximum is now 40 years under § 841(b) (1) (B) instead of life
under § 841 (b) (1) (A),

The Fair Sentencing Act reduces Defendant's career offender
- offense level from 37 to 34. The guideline range for offense
level 34 is 262 to 327 months imprisonment with criminal history
Vi.

III. POSITIVE FACTS
1. While confined, the Defendant has maintained a clear

conduct record and has not incurred any type of incident report.

3
Case 2:06-cr-01020-CJW-MAR Document 124 Filed 10/18/19 Page 3 of 7
See attached disciplinary record.

2. Defendant has maintained a positive attitude during his
period of incarceration, and accepts full responsibility for his
past criminal activities, and is remorseful for those activities.
The Defendant is not the same person who stood before this Court
in 2006.

3. Defendant has been a participant in the suicide
prevention program which has had a very positive effect on
Defendant's life.

4. Defendant has not used any type of controlled substance
since being confined, and has never tested positive for a
controlled substance since being incarcerated. The Defendant has
completed the non-residential drug program, and is enrolled in
the 500 hour Residential Drug Treatment Program as recommended by
the Court, but he will not be eligible to attend the program
until he is within 24 months of his release date.

5. ‘Since being confined, the Defendant has completed a
number of educational programs. Defendant has been involved in
every rehabilitation program that has been made available to him.

6. Defendant has maintained fulltime employment, and has
“obtain an excellent work ethic since being confined, which will
be very beneficial when he is released.

7. The Defendant attends Church on a regular basis, and
has obtained religious counselling since being confined.

8. The Defendant plans to reunite with his family in
Chicago, Illinois, upon his release. The Defendant has one

CONCLUSION

WHEREFORE, in the interest of justice, the Defendant

4
Case 2:06-cr-01020-CJW-MAR Document 124 Filed 10/18/19 Page 4 of 7
respectfully moves the Court to reduce his sentence pursuant to
the First Step Act of 2018 to 262 months imprisonment which is

the low end of the Guideline range.

Respectfully submitted,

Jay — PE.

Terry Pérrell Samuels
Defendant pro se

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY under penalty of perjury I placed a copy of
the foregoing MOTION FOR REDUCTION OF SENTENCE in the Prisoners
Legal Mailbox at the Federal Correctional Institution at Pekin,
Illinois, first class postage affixed, addressed to:

United States Attorney
Northern District of Iowa
111 Seventh Avenue, S.E.
Cedar Rapids, IA 52401-2101

for the purpose of service herein. Executed at Pekin, Illinois,
on this |S day of October, 2019. 28 U.S.C. § 1746.

TK X=

Terry Terrell Samuels

5
Case 2:06-cr-01020-CJW-MAR Document 124 Filed 10/18/19 Page 5 of 7
dette lll

(alle fede

sayeis paun

Lorzs vi ‘spidew sepa

zt xog

AS SAV HLL EEE

ynep 1810 SN HID
Pep-L9E6lL

=

snes peut
gssig 1 ‘UM
goos xon ded?
uagninsuy jevenIeveD eran)
spanwes Aus,
oe

 

Case 2:06-cr-01
 

Case 2:06-cr-01020-CJW-MAR Document 124 Filed 10/18/19 Page 7 of 7 -
